Title: From George Washington to Thomas Mifflin, 22 February 1797
From: Washington, George
To: Mifflin, Thomas


                        
                         
                            Gentlemen, 
                            United States 22d Feb. ‘97.
                        
                        Your congratulations, & the expression of your attachment & approbation of
                            my public services, are received with gratitude & reciprocated with sincerity.
                        Endeared to me by every consideration of public & private worth, I shall
                            carry into that retirement, which you are pleased to mention in terms so flattering, an
                            invariable affection & esteem towards the faithful comrades of my military career; & my
                            best prayers will be offered for their present and future happiness.
                        
                            G. W.
                            
                        
                    